As filed with the Securities and Exchange Commission on September 10, 2015 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under The Securities Act of 1933 CUTERA, INC. (Exact name of Registrant as specified in its charter) Delaware 77-0492262 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3240 BayshoreBoulevard Brisbane, CA 94005 (415)657-5500 (Address including zip code, and telephone number, including area code, of principal executive offices) 2 (Full title of the plan) Kevin P. Connors President and Chief Executive Officer Cutera, Inc. 3240 Bayshore Boulevard Brisbane,CA 94005 (415) 657-5500 (Name, address, and telephone number, including area code, of agent for service) Copy to: Philip H. Oettinger, Esq. Wilson Sonsini Goodrich & Rosati Professional Corporation 650 Page Mill Road Palo Alto, CA 94304-1050 (650) 493-9300 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer☐
